Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election of Group III (claims 21, 24-25, 27, 30-31, 33 and 36-37)  in the reply filed on September 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 3-8, 11-12, 20,22-23, 26, 28-29, 32, 34-35 and 38 are canceled. Claims 1-2, 9-10, 13-19,21, 24-25, 27, 30-31, 33 and 36-37 are pending. Upon reconsideration, the election/restriction among Groups I-III is withdrawn. The subject matter of Groups I-II (claims 1-2, 9-10, 13-19) are included and under examination in this office action. 
4.	Claims 1-2, 9-10, 13-19, 21, 24-25, 27, 30-31, 33 and 36-37 are under examination in this office action.

Specification
5.	The disclosure is objected to because of the following informalities: The use of the term “zeocinR” (p.8, [0039]), ”mTeSRR1” (p. 12), “mTeSR1R, TeSR2R”, “Stem Fit”, “NDiff227R”, “NeurobasalR” (p. 5, [0028]; p. 10, [0046]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
6.	Claims 9, 18, 24, 30 and 36 are objected to because of the following informalities:  The recitations “TH”, “TUJ1”, “BRN2”, “MAP2”, “PSA-NCAM”, “vGLUT”, “SATB2”, “chat”, “HB9”, “MUNC13”, “HOMER1”, “vGAT” and “GAD65/67” are not unique or common abbreviations in the art. Applicants are required to spell out “TH”, “TUJ1”, “BRN2”, “MAP2”, “PSA-NCAM”, “vGLUT”, “SATB2”, “chat”, “HB9”, “MUNC13”, “HOMER1”, “vGAT” and “GAD65/67” at the first usage. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9-10, 13-19, 21, 24-25, 27, 30-31, 33 and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-2, 9-10 are drawn to methods for producing excitatory neurons from human stem cells (hSCs) by introducing Sendai virus (SeV) expressing mRNA which synthesizes an inducing factor including neurogenin (NGN) (SeV-NGN) or an inducing factor including achaete-scute homolog (ASCL) and myelin transcription factor (MYT) (SeV-ASCL-MYT) to hSCs in a culture medium which does not contain B18R protein or contains 0.01-1%B18R protein.
Claims 13-19 are drawn to methods for producing inhibitory neurons by introducing Sendai virus (SeV) expressing mRNA which synthesizes an inducing factor including ASCL (SeV-ASCL), further including MYT (SeV-ASCL-MYT) or DLX (SeV-ASCL-DLX) in stem cells in a culture medium which does not contain B18R protein or contains 0.01-1%B18R protein.
Claims 21, 24-25, 33 and 36-37 are drawn to methods for producing cerebral neurons, and dopaminergic neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYT to the stem cells.
Claims 27 and 30-31 are drawn to methods for producing synapse-forming neurons from stem cells by introducing SeV-NGN to the stem cells.
The claims 1-2, 9-10, 13-19, 21, 24-25, 27, 30-31, 33 and 36-37 encompass using structurally and functionally undefined materials, steps and conditions for producing excitatory neurons, cerebral neurons, synapse-forming neurons and dopaminergic neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYT, or producing inhibitory neurons from stem cells by introducing SeV-ASCL, SeV-ASCL-MYT or SeV-ASCL-DLX in the stem cells. The claims 1-2, 9-10 and 13-19 also encompass using a genus of culture medium. The claims 21, 24-25, 27, 30-31, 33 and 36-37 also encompass generating cerebral neurons, synapse-forming neurons and dopaminergic neurons from stem cells in vivo by introducing SeV-NGN, SeV-ASCL-MYT in the stem cells. Further, claims 10,19, 25, 31 and 37 encompass expressing a genus of drug resistance gene.
Applicant has not disclosed sufficient species for the broad genus of materials, steps and conditions for producing excitatory neurons, cerebral neurons, and dopaminergic neurons, synapse-forming neurons and inhibitory neurons. The specification only teaches that i) the iPS cells were infected with Sendai virus capable of expressing NGN2-Puro mRNAs (SeV-NGN2-Puro) at a multiplicity of infection (MOI) of 20 in a feeder-free culture medium (mTeSRR) containing ROCK (Rho-associated coiled-coil forming kinase/Rho-associated kinase) inhibitor at a concentration of 10 nmol/ml; ii) On Day 2 after infection with SeV-NGN2-Puro, the culture medium was replaced with a neural induction culture medium, N3 culture medium containing puromycin at a concentration of 2ug/ml to kill the uninfected cells, and wherein the N3 culture medium comprises 500 ml of DMEMF12, 10 ml of B27, 5 ml of N2, and 1.6 ml of insulin at a concentration of 6.25 mg/ml; iii) On day 28, iPS cells infected with SeV-NGN2-Puro in the N3 culture medium expressed BRN2 (Fig 2), Homer1 (Fig3), MAP2 (Fig4), MUNC13-1 (Fig 5), SATB2 (Fig6), TUJ1 (Fig 7), vGLUT (Fig 8),  ChAT (Fig 9), HB9 (Fig 10), TH (Fig 11) (Examples 1-10);  iPS cells infected with SeV capable of expressing ASCL1-MYT1L-Puro mRNAs and DLX2-Blast mRNA (SeV-ASCL1-MYT1L-Puro+DLX2-Blast) expressed TUJ1 (fig 12), BRN2 (Fig 13),  GAD65/67 (Fig 14), MAP2 (fig 15), vGAT (Fig 16) (Examples 11-15); and iPS cells infected with SeV capable of expressing ASCL1-MYT1L-Puro mRNAs (SeV-ASCL1-MYT1L-Puro)  expressed TUJ1 (Fig 17), MAP2 (Fig 18), BRN2 (Fig 19), vGAT (Fig 20), GAD65/67 (Fig 21), TH (fig 22), chAT (Fig 23), vGLUT (Fig 24), SATB2 (fig 25) (Examples 16-24). However, the claims are not limited to the method, agents and conditions set forth above but also encompass using structurally and functionally undefined materials, steps and conditions for producing excitatory neurons, cerebral neurons, synapse-forming neurons and dopaminergic neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYT, or for producing inhibitory neurons from stem cells by SeV-ASCL, SeV-ASCL-MYT or SeV-ASCL-DLX.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of a method of generating neural cells expressing BRN2, Homer1, MAP2, MUNC13-1, SATB2, TUJ1, vGLUT, ChAT, HB9, TH from iPS cells infected with SeV-NGN2-Puro and cultured in the N3 culture medium (Figures 2-11 and Examples 1-10), a method of generating neural cells expressing TUJ1, BRN2, GAD65/67, MAP2 and vGAT from iPS cells infected with SeV-ASCL1-MYT1L-Puro+DLX2-Blast and cultured in the N3 culture medium or a method of generating neural cells expressing TUJ1, MAP2, BRN2, vGAT, GAD65/67, TH, chAT, vGLUT and SATB2 from iPS cells infected with SeV-ASCL1-MYT1L-Puro and cultured in the N3 culture medium (Figures 17-25 and Examples 16-24). However, Applicant is not in possession of using other structurally and functionally undefined materials, steps and conditions for producing excitatory neurons, cerebral neurons, synapse-forming neurons and dopaminergic neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYT, or for producing inhibitory neurons from stem cells by SeV-ASCL, SeV-ASCL-MYT or SeV-ASCL-DLX. The specification provides no well-established correlation between the materials, steps and conditions shown in Examples and other structurally and functionally undefined materials, steps and conditions for producing excitatory neurons, cerebral neurons, synapse-forming neurons and dopaminergic neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYT, or for producing inhibitory neurons from stem cells by SeV-ASCL, SeV-ASCL-MYT or SeV-ASCL-DLX. 
The materials, steps and conditions to induce differentiation of stem cells or iPSCs into different cell type lineages are different from each other because different media and agents have different effects on different cells in view of Takahashi et al. (US10119120), Hatou et al. (Inflammation and Regeneration, 2019; 39:19. doi.org/10.1186/s41232-019-0108-y) or Shimmura et al. (US10501725). For example, Hatou et al. teach that the media, agents and steps for differentiation of iPSCs and ESCs into corneal endothelial cells (CECs) from different from those differentiating into neurons in view of Takahashi et al. (US10119120), Hatou (see p. 1 abstract; p. 3-7, tables 1-5) or Shimmura et al. (see col. 13-16, examples 1-2). Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other materials, steps and conditions might be.  Since the common characteristics/features of other materials, steps and conditions are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of materials, steps and conditions.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a method of producing excitatory neurons, cerebral neurons, synapse-forming neurons and dopaminergic neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYT in the stem cells including in vitro and in vivo, or a method for producing inhibitory neurons from stem cells by introducing SeV-ASCL, SeV-ASCL-MYT or SeV-ASCL-DLX in the stem cells requires either a working embodiment, a demonstration of operability in the method in vitro and/or in vivo. 
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that; “ It appears to be well settled that a single species can rarely, if ever, afford support fora generic claim. In re Soil, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867,117 F.21 270,48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
In the instant case, Applicant has failed to demonstrate a reduction to practice of a representative number of species of the genus of “materials, steps and conditions”, “culture medium” and “drug resistance gene” for producing excitatory neurons, cerebral neurons, synapse-forming neurons and dopaminergic neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYT, or for producing inhibitory neurons from stem cells by SeV-ASCL, SeV-ASCL-MYT or SeV-ASCL-DLX. The experimental results described in the specification consist primarily of the characterization of iPSCs infected with SeV-NGN2-Puro, SeV-ASCL1-MYT1L-Puro+DLX2-Blast or SeV-ASCL1-MYT1L-Puro and cultured in a neural induction medium, N3 culture medium. They do not support a conclusion that Applicant was in possession of a method or producing excitatory neurons, cerebral neurons, synapse-forming neurons and dopaminergic neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYT including in vitro and in vivo, or for producing inhibitory neurons from stem cells by SeV-ASCL, SeV-ASCL-MYT or SeV-ASCL-DLX. Those results do not constitute a reduction to practice of a method for producing excitatory neurons, cerebral neurons, synapse-forming neurons and dopaminergic neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYT in the stem cells in vitro or in vivo, or a method for producing inhibitory neurons from stem cells by introducing SeV-ASCL, SeV-ASCL-MYT or SeV-ASCL-DLX in the stem cells.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of “materials, steps and conditions”, “culture medium” and “drug resistance gene” for producing excitatory neurons, cerebral neurons, synapse-forming neurons and dopaminergic neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYT in vitro and in vivo, or for producing inhibitory neurons from stem cells by SeV-ASCL, SeV-ASCL-MYT or SeV-ASCL-DLX, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

		
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, 13-16, 19, 21, 25, 27, 31, 33 and 37 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Inoue et al. (US10519421, issued on Dec 31, 2019, filed Mar 24, 2014 published Sep 25, 2014; was also published as US20160046905) as evidenced by Nishimura et al. (US9145564, issued on Sep 29, 2015, filed Apr 11, 2008).  
Claims 1-2 and 9-10 are drawn to methods for producing excitatory neurons from human stem cells (hSCs) by introducing Sendai virus (SeV) expressing mRNA which synthesizes an inducing factor including neurogenin (NGN) (SeV-NGN) or an inducing factor including achaete-scute homolog (ASCL) and myelin transcription factor (MYT) (SeV-ASCL-MYT) to hSCs in a culture medium which does not contain B18R protein or contains 0.01-1%B18R protein.
Claims 21, 25, 33 and 37 are drawn to methods for producing cerebral neurons, and dopaminergic neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYT to the stem cells.
Claims 27 and 31 are drawn to methods for producing synapse-forming neurons from stem cells by introducing SeV-NGN to the stem cells.
Claims 13-16 and 19 are drawn to methods for producing inhibitory neurons by introducing Sendai virus (SeV) expressing mRNA which synthesizes an inducing factor including ASCL (SeV-ASCL), further including MYT (SeV-ASCL-MYT) or DLX (SeV-ASCL-DLX) in stem cells in a culture medium which does not contain B18R protein or contains 0.01-1%B18R protein.
Dependent claims are directed to wherein the hSCs are induced pluripotent stem cells (iPSCs) (claims 2 and 14), excitatory neurons are positive for TH, TUJ1, BRN2, NGN, R-III Tubulin, MAP2, PSA-NCAM, and vGLUT, SATB2, chAT, HB9, MUNC13, HOMER 1 (claim 9), wherein the SeV is allowed to express mRNA of a drug resistance gene (claims 10,19, 25, 31 and 37), embryonic stem cells (ESCs) (claim 15), wherein the inducing factor further includes MYT (claim 16).
Inoue et al. (US10519421) teaches a method of generating neurons or motor neurons comprising preparing and culturing stem cells and introducing a Sendai virus (SeV) expressing neurogenin 2 (NGN2) (SeV-NGN) or a Sendai virus (SeV) vector expressing ASCL and MYTL1 (SeV-ASCL-MYTL1) to stem cells in a culture medium, wherein the stem cells include human stem cells (hSCs), human induced pluripotent stem cell (hiPSCs) and human embryonic stem cells (hESCs); and wherein the culture medium includes a mixed medium of DMEM and F12 supplemented with insulin, apotransferrin, selenate, progesterone, and putrescine, and N3 medium (DMEM/F12 supplemented with apotransferrin, insulin, selenite, progesterone, and putrescine) or the N3 medium supplemented with retinoic acid (RA), sonic hedgehog (Shh), BDNF, GDNF, and NT3 a differentiation-inducing culture medium (see col. 19, lines 50-64; col.22, lines 1-5; col.3, lines 30-60; col.5, lines 49-col. 6, lines 2; lines 50-63; col.11, line 51col. 16, line 35; col. 17, line 60-col. 18, line 44; col. 19, line 40 to col. 22, line 24; col. 22, line 25-col. 24, line 14; col. 24, lines 35-col. 25, line 5; col. 33-42 examples 1-5; col. 45-51, Examples 9-14; col. 51-52, claims 1-7). Inoue also teaches that the SeV-ASCL-MYT as recited in claims 1, 13, 16, 21, and 33 (see col.19, lines 40-49). 
The limitations “producing excitatory neurons”, “producing inhibitory neurons”, “producing cerebral neurons”, “producing dopaminergic neurons” and “producing synapse-forming neurons” recited in the preamble of independent claims 1, 13, 21, 27 and 33 are intended results and are also inherent results of introducing SeV-NGN or SeV-ASCL-MYTL1 to the stem cells including iPSCs, ESCs, hSCs, hiPSC and hESCs. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention' s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) and MPEP§2111.02-II. 
Inoue also teaches iPSCs and ESCs as in claims 2 and 14-15 (col.12, lines 1-col. 16, lines 38). Inoue also teaches that the iPSCs/ESCs infected with SeV-NGN or SeV-ASCL-MYTL1 express Tuj1, beta III-tubulin, NCAM, and MAP2, HB9 and ChAT as in claim 9 (see col.17, line 60-col.18, line 24). Further, the culture medium disclosed by Inoue does not contain B18R protein as in claims 2 and 13, the Sendai virus vector disclosed by Inoue is allowed to express mRNA of a drug resistance gene in the human stem cells as in claims 10, 19, 25, 31, 37 as evidenced by Nishimura et al. (US9145564; see col. 8, lines 39-56; col.2, lines 52-59; col.4, lines 25-col. 5, line 6). The method of Inoue uses the same material and the same steps as in claims 1-2 and 10, claims 13-16, 19, claims 21, 25, 27, 31, 33 and 37. Thus, claims 1-2, 9-10, 13-16, 19, 21, 25, 27, 31, 33 and 37 are anticipated by Inoue. 

9.	Claims 1-2, 9-10, 13-19, 21, 25, 27, 31, 33 and 36-37 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Sun et al. (US2018/0072988, published Mar 15, 2018, priority Apr 10, 2015) as evidenced by Nishimura et al. (US9145564, issued Sep 29, 2015, filed Apr 11, 2008).  
Sun et al. (US2018/0072988) teaches a method of directly converting a stem cell into a neuron, comprising; preparing and culturing stem cells; and transfecting the stem cell with at least one expression vector including Sendai Virus vector (SeV) expressing one or more reprogramming factors wherein the one or more reprogramming factors including a neural transcription factor including Ngn1/2/3, Dlx1/2/3, ASCL1, MYTL1 or  comprising i) preparing stem cells including hPSCs, hESCs or hiPSC and ii) introducing an expression vector including SeV expressing NGN1/2/3 (SeV-NGN1/2/3), ASCL1, MYTL1 (SeV-ASCL1-MYTL1) and SeV-Dlx2 to the stem cells, wherein the neuron includes excitatory neurons, inhibitory neurons, dopamine neurons, basal forebrain cholinergic neurons, or neurons in a cortical network (see paragraphs [0177]-[0180]). Sun teaches converting hPSCs, hESCs or hiPSCs into GABAergic neurons or cortical GABAergic neurons by introducing an expression vector including Sendai virus vector expressing Dlx1/2/3, ASCL1, MYTL1 in the hPSCs, hESCs or hiPSCs in a culture medium including mTeSR1 media supplemented with thiazovivin (a ROCK inhibitor), wherein the GABAergic neurons express different inhibitory markers including GAD1, GAD2, vGAT as in claim 18 (see paragraphs [0124]-[0132]; [0160]-[0164] [0176]). 
The limitations “producing excitatory neurons”, “producing inhibitory neurons”, “producing cerebral neurons”, “producing dopaminergic neurons” and “producing synapse-forming neurons” recited in the preamble of independent claims 1, 13, 21, 27 and 33 are intended results and are also inherent results of introducing SeV-NGN or SeV-ASCL-MYTL1 or Sev-ASCL-MYTL1+Sev-Dlx to the stem cells including iPSCs, ESCs, hSCs, hiPSC and hESCs. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention' s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) and MPEP§2111.02-II. 
Sun teaches iPSCs and ESCs as in claims 2 and 14-15 (see paragraph []). Sun teaches that the iPSCs/ESCs infected with SeV-NGN or SeV-ASCL-MYTL1 express Tuj1, beta III-tubulin, NCAM, MAP2, HB9, TH, ChAT, synaptic markers (SYN1, PSD95, and GPHN) as well as AMPA and NMDA receptors (GRIA1, GRIA2, GRIN1, GRIN2A, and GRIN2B), SCN1A, ERBB4 and SATB1 as in claims 9 and 36 (see paragraphs [0157]-[0164]), The iPSCs/ESCs infected with SeV-ASCL-MYTL1 and Sev-Dlx2 express GAD1, GAD2, VGAT as in claim 18 (see paragraph [0161]). Further, the culture medium, mTeSR1 media, disclosed by Sun does not contain B18R protein as in claims 2 and 13 (see paragraphs [0053]; [0127]-[131]). The Sendai virus vector disclosed by Sun is allowed to express mRNA of a drug resistance gene in the human stem cells as in claims 10, 19, 15, 31, 37 as evidenced by Nishimura et al. (US9145564, issued Sep 29, 2015, filed Apr 11, 2008) (see col. 8, lines 39-56; col.2, lines 52-59; col.4, lines 25-col. 5, line 6). The method of Inoue uses the same material and the same steps as in claims 1-2 and 9-10, claims 13-19, and claims 21, 25, 27, 31, 33, and 36-37. Thus, claims 1-2, 9-10, 13-19, 21, 25, 27, 31, 33 and 36-37 are anticipated by Sun. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 18, 24, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over either Inoue (US10519421) or Sun (US2018/0072988) as evidenced by Nishimura et al. (US9145564) in view of Nadadhur et al. (PLoS ONE, 2017; 12:e0178533. doi.org/10.1371/journal.one.0178533).
Inoue and Sun are set forth above but do not teach excitatory neuronal markers including TH, BRN2, NGN, vGLUT, SATB2, MUNC13, HOMER1 as in claim 9, inhibitory neuronal marker including GAD65/67 as in claim 18, cerebral neuronal markers are positive for SATB2 as in claim 24 or synapse-forming neuronal markers including HOMER1 and/or MUNC13-1 as in claim 30 or dopamine neuronal marker including TH as in claim 36.
Nadadhur et al. teach excitatory neuronal markers including TH, BRN2, NGN, vGLUT, SATB2, MUNC13, HOMER1 as in claim 9, inhibitory neuronal marker including GAD65/67 as in claim 18, cerebral neuronal markers are positive for SATB2 as in claim 24 or synapse-forming neuronal markers including HOMER1 and/or MUNC13-1 as in claim 30 or dopamine neuronal marker including TH as in claim 36 can be used for characterizing inhibitory neurons including GABAergic cortical neurons and excitatory neurons including glutamatergic cortical neurons differentiated from hPSCs/hiPSCs (p. 7-11).
A person of ordinary skill in the art would have recognized that applying the known excitatory neuronal markers including TH, BRN2, NGN, vGLUT, SATB2, MUNC13, HOMER1, inhibitory neuronal marker including GAD65/67, cerebral neuronal markers are positive for SATB2 and synapse-forming neuronal markers including HOMER1 and/or MUNC13-1 or dopamine neuronal marker including TH disclosed by Nadadhur to the method of Inoue or Sun would have yielded the predictable result of producing excitatory neurons that are positive for TH, TUJ1, BRN2, NGN, beta-III Tubulin, MAP2, PSA-NCAM, and vGLUT, SATB2, chAT, HB9, MUNC13, HOMER1, producing inhibitory neurons that are positive for vGAT and/or GAD65/67, producing cerebral neurons that are positive for SATB2, producing dopaminergic neurons that are positive for TH and producing synapse-forming neurons that are positive for HOMER1 and MUNC13-1, and resulted in better methods of producing excitatory neurons, producing inhibitory neurons, producing cerebral neurons, producing dopaminergic neurons and producing synapse-forming neurons from stem cells by introducing SeV-NGN or SeV-ASCL-MYTL1 or Sev-ASCL-MYTL1+Sev-Dlx to the stem cells including iPSCs, ESCs, hSCs, hiPSC and hESCs. The use of the known excitatory neuronal markers, the known inhibitory neuronal markers, the known cerebral neuronal markers, the known dopaminergic neuronal markers and the known synapse-forming neuronal markers to identify and detect excitatory neurons that are positive for TH, TUJ1, BRN2, NGN, beta-III Tubulin, MAP2, PSA-NCAM, and vGLUT, SATB2, chAT, HB9, MUNC13, HOMER1, inhibitory neurons that are positive for vGAT and/or GAD65/67, cerebral neurons that are positive for SATB2, dopaminergic neurons that are positive for TH and synapse-forming neurons that are positive for HOMER1 and MUNC13-1 would increase production of excitatory neurons, inhibitory neurons, cerebral neurons, dopaminergic neurons and synapse-forming neurons and provide a better therapeutic use and purposes.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known markers for excitatory neurons, inhibitory neurons, cerebral neurons, dopaminergic neurons and synapse-forming neurons disclosed by Nadadhur to the method of Inoue or Sun to produce excitatory neurons, inhibitory neurons, cerebral neurons, dopaminergic neurons and synapse-forming neurons from stem cells. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Conclusion

10.	NO CLAIM IS ALLOWED.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wernig et al. (US2017/0369840, published Dec 28, 2017, priority Jan 19, 2010; was also issued as US9057053) teaches a method of converting human pluripotent cells into induced neuronal cells, the method comprising: contacting a population of human pluripotent cells with an effective dose of a neuron reprogramming (NR) system comprising an NGN, an Ascl agent and an DLX2 agent or further comprising Myt1 as neuron reprogramming (NR) factors via lentifviral infections for a period of time sufficient to reprogram said pluripotent cells, wherein a population of induced neuronal cells is produced, wherein the human pluripotent cells include hESCs and hiPSCs; and wherein the neuronal cells express Tau, NeuN, Tuji and MAP2  (see paragraphs [0057]-[0059]; [0062]; [0073]; [0136]; [0155]-[0157]; [0189]-[0214], Example 1, [0216]-[0258], Examples 3-5, claims 1-13).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
September 22, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649